DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed December 7, 2018. Claims 1, 4, 11, 15-16, 18, 20, 23, 26-27, 29-33, 35-36, 39 & 41-42 are pending. Claims 2-3, 5-10, 12-14, 17, 19, 21-22, 24-25, 28, 34, 37-38 & 40 have been canceled. Claims 1, 4, 11, 18, 20, 23, 26-27, 29, 31-32, 39 & 41-42 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/19, 3/16/20, 6/2/20, 8/14/20, 1/12/21, 3/29/21, 5/21/21 & 9/2/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11, 15-16, 26-27, 29-32, 36, 39 & 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kehat et al. (US 2016/0000517) (“Kehat” hereinafter) in Duindam et al. (WO 2015/023665) (“Duindam” hereinafter).

In regards to claim 1, Kehat discloses a method for displaying guidance information using a graphical user interface 122 during a medical procedure, the method comprising: 
displaying, in a first mode (see step 635) of the graphical user interface 122, first image data from a perspective corresponding to a distal end of an elongate device (140, 142), wherein the first image data includes a virtual roadmap (i.e., 3D map); 
transitioning from the first mode (see step 635) of the graphical user interface 122 to a second mode (see step 640) of the graphical user interface 122 wherein the transition is based on an occurrence of a triggering condition (i.e., passing a threshold position); and 
displaying, in the second mode (see step 640) of the graphical user interface 122, second image data from a perspective corresponding to the distal end of the elongate device (140, 142) (see at least figs. 4A-B and par 0060-0066).
  Kehat discloses a method, as described above, that fails to explicitly teach a method wherein the second image data includes a target indicator corresponding to a target location and an alignment indicator corresponding to an expected location of the medical procedure at the target location.
However, Duindam teaches that it is known to provide a method wherein the second image data includes a target indicator (402, 502) corresponding to a target location 312 and an alignment indicator (i.e., visual cue) corresponding to an expected location of the medical procedure at the target location 312 (see at least figs. 3-4 & 10 and pg. 12, lines 10-34, pg. 13, lines 1-34 & pg. 14, lines 1-19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Kehat wherein the second image data includes a target indicator corresponding to a target location and an alignment indicator corresponding to an expected location of the medical procedure at the target location as taught by Duindam since such a modification would amount to applying a known technique (i.e. as taught by Duindam) to a known device (i.e. as taught by Kehat) ready for improvement to achieve a predictable result such as guiding the tip portion to the target location by providing feedback to the surgeon about the location of the tip portion with respect to the anatomical target--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Kehat discloses the method of claim 1, further comprising determining a position of the distal end of the elongate device (140, 142), wherein the triggering condition includes detecting that the distal end of the elongate device (140, 142) is within a predetermined distance of the target location (see at least par 0066).  
In regards to claim 15, Kehat discloses a system for displaying guidance information using a graphical user interface 122, the system comprising: 
an elongate device (140, 142) including a flexible body and a distal end; and 
one or more processors configured to: 
display, in a first mode (see step 635) of the graphical user interface 122, first image data from a perspective corresponding to a distal end of the elongate device (140, 142), wherein the first image data includes a virtual roadmap (i.e., 3D map); 
transition from the first mode (see step 635) of the graphical user interface 122 to a second mode (see step 640) of the graphical user interface 122, wherein the transition is based on an occurrence of a triggering condition (i.e., passing a threshold position); and 
display, in the second mode (see step 640) of the graphical user interface 122, second image data from a perspective corresponding to the distal end of the elongate device (140, 142) (see at least figs. 4A-B and par 0060-0066).
Kehat discloses a system, as described above, that fails to explicitly teach a system wherein the second image data includes a target indicator corresponding to a target location and an alignment indicator corresponding to an expected location of a medical procedure at the target location.  
However, Duindam teaches that it is known to provide a system wherein the second image data includes a target indicator (402, 502) corresponding to a target location and an alignment indicator (i.e., visual cue) corresponding to an expected location 312 of a medical procedure at the target location 312 (see at least figs. 3-4 & 10 and pg. 12, lines 10-34, pg. 13, lines 1-34 & pg. 14, lines 1-19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Kehat wherein the second image data includes a target indicator corresponding to a target location and an alignment indicator corresponding to an expected location of the medical procedure at the target location as taught by Duindam since such a modification would amount to applying a known technique (i.e. as taught by Duindam) to a known device (i.e. as taught by Kehat) ready for improvement to achieve a predictable result such as guiding the tip portion to the target location by providing feedback to the surgeon about the location of the tip portion with respect to the anatomical target--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Kehat discloses a system, as described above in claim 15, that fails to teach a system wherein the first mode (see step 635) of the graphical user interface 122 is displayed during traversal of the elongate device through an anatomical passageway and wherein the second mode (see step 640) of the graphical user interface 122 is displayed during alignment of a distal end of the elongate device to perform the medical procedure at the target location (see at least fig. 6 and par 0069).   
In regards to claim 26, Kehat discloses the system of claim 15, wherein the one or more processor 124 is further configured to determine a position of the distal end of the elongate device (140, 142) (see at least par 0031) and the triggering condition includes detecting that the distal end of the elongate device (140, 142) is within a predetermined (i.e., threshold) distance of the target location (see at least par 0063).  
In regards to claim 27, Kehat discloses the system of claim 26, further comprising a sensor 143 disposed along a length of the elongate device (140, 142) that determine the position of the distal end of the elongate device (140, 142), wherein the sensor comprises an electromagnetic sensor (see at least par 0027-0029).  
In regards to claim 29, Kehat discloses the system of claim 15, wherein:0070228.00557US01 I 4842-2361-4081 v.1 5Preliminary AmendmentDocket No. ISRG09230/US (70228.557US01) Customer No. 51947the first image data further includes anatomical features of a patient anatomy; the virtual roadmap indicates a predetermined route (320, 360) to the target location 330; and the one or more processors 124 are further configured to change transparency of the virtual roadmap based on a deviation between the distal end of the elongate device (140, 142) and the predetermined route (320, 360)  (see at least par 0018 & 0038-0040).  
In regards to claim 30, Kehat disclose the system of claim 29, wherein the virtual roadmap is displayed as a line superimposed on the anatomical features included in the first image data (see at least figs. 3, 4B & 5).  
In regards to claim 31, Kehat discloses the system of claim 29, wherein the virtual roadmap changes transparency based on one or more attributes of the anatomical features, the one or more attributes including at least one of a diameter of an anatomical passageway, or a branching of the anatomical passageway (see at least par 0049-0050).   
In regards to claim 32, Kehat as modified by Duindam discloses a system, as described above in claim 29, that fails to explicitly teach a system wherein the virtual roadmap changes one or more of color, shade, texture, and transparency based on a distance between the distal end of the elongate device and the target location.
However, since Kehat discloses a system wherein the virtual roadmap changes based on a distance between the distal end of the elongate device and the target (i.e., in a fly-through view) (see at least par 0063), it would have been obvious of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Kehat as modified by Duindam wherein the virtual roadmap changes one or more of color, shade, texture, and transparency based on a distance between the distal end of the elongate device and the target location as claimed in order to highlight the changes occurring in the images.
In regards to claim 36, Kehat as modified by Duindam discloses a system, as described above in claim 29, that fails to explicitly teach a system wherein the anatomical features change one or more of color, shade, texture, and transparency based on a distance between a distal end of the elongate device and the target location. However, since Kehat discloses a system wherein the virtual roadmap changes based on a distance between the distal end of the elongate device and the target (i.e., in a fly-through view) (see at least par 0063), it would have been obvious of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Kehat as modified by Duindam wherein the anatomical features change one or more of color, shade, texture, and transparency based on a distance between a distal end of the elongate device and the target location as claimed in order to provide a user with a feedback of movement and/or location of the elongate device with respect to the target location in the images.
In regards to claim 39, Kehat as modified by Duindam discloses a system, as described above in claim 15, that fails to explicitly teach a system wherein the target indicator changes one or more of color, shade, texture, and transparency based on at least one of a distance between the distal end of the elongate device and the target location or based on a deviation between the alignment indicator and the target indicator. However, since Duindam teaches a system comprising a target indicator (402, 502) and an alignment indicator (i.e., visual cues) (see at least figs. 3-4 & 10 and pg. 12, lines 10-34, pg. 13, lines 1-34 & pg. 14, lines 1-19), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Kehat as modified by Duindam wherein the target indicator changes one or more of color, shade, texture, and transparency based on at least one of a distance between the distal end of the elongate device and the target location or based on a deviation between the alignment indicator and the target indicator as claimed in order to provide a user with a feedback of movement and/or location of the elongate device with respect to the target location in the images.
In regards to claim 41, Kehat as modified by Duindam discloses a system, as described above, that fails to explicitly teach a system, as described above in claim 15, wherein the alignment indicator changes one or more of color, shade, texture, or transparency based on a deviation between the alignment indicator and the target indicator. However, since Duindam teaches a system comprising a target indicator (402, 502) and an alignment indicator (i.e., visual cues) (see at least figs. 3-4 & 10 and pg. 12, lines 10-34, pg. 13, lines 1-34 & pg. 14, lines 1-19), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Kehat as modified by Duindam wherein the alignment indicator changes one or more of color, shade, texture, or transparency based on a deviation between the alignment indicator and the target indicator as claimed in order to provide a user with a feedback of movement and/or location of the elongate device with respect to the target location in the images.
In regards to claim 42, Kehat discloses a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which when executed by one or more processors associated with a guidance display system are adapted to cause the one or more processors to perform a method comprising: 
displaying, in a first mode (see step 635) of the guidance display system, first image data from a perspective corresponding to a distal end of an elongate device (140, 142), wherein the first image data includes a virtual roadmap (i.e., 3D map); 
transitioning from the first mode (see step 635) of the guidance display system to a second mode (see step 640) of the guidance display system wherein the transition is based on an occurrence of a triggering condition (i.e., passing a threshold position); and 
displaying, in the second mode (see step 640) of the guidance display system, second image data from a perspective corresponding to the distal end of the elongate device (140, 142) (see at least figs. 4A-B and par 0060-0066). 
Kehat discloses a non-transitory machine-readable medium, as described above, that fails to explicitly teach a non-transitory machine-readable medium wherein the second image data includes a target indicator corresponding to a target location and an alignment indicator corresponding to an expected location of a medical procedure at the target location.
However, Duindam teaches that it is known to provide a non-transitory machine-readable medium wherein the second image data includes a target indicator (402, 502) corresponding to a target location 312 and an alignment indicator (i.e., visual cues) corresponding to an expected location of a medical procedure at the target location 312 (see at least figs. 3-4 & 10 and pg. 12, lines 10-34, pg. 13, lines 1-34 & pg. 14, lines 1-19).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the non-transitory machine-readable medium of Kehat wherein the second image data includes a target indicator corresponding to a target location and an alignment indicator corresponding to an expected location of the medical procedure at the target location as taught by Duindam since such a modification would amount to applying a known technique (i.e. as taught by Duindam) to a known device (i.e. as taught by Kehat) ready for improvement to achieve a predictable result such as guiding the tip portion to the target location by providing feedback to the surgeon about the location of the tip portion with respect to the anatomical target--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 33 & 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kehat (‘517) in Duindam (‘665) further in view of Trumer et al. (US 2013/0281838) (“Trumer” hereinafter).
In regards to claim 33, Kehat as modified by Duindam discloses the system of claim 29, that fails to explicitly teach a system wherein displaying the first image data further includes displaying a roadblock indicator.  However, Trumer teaches that it is known to provide a system wherein displaying the first image data further includes displaying a roadblock indicator (i.e., blocking off an incorrect path as an option) (see at least par 0024-0025). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Kehat as modified by Duindam wherein displaying the first image data further includes displaying a roadblock indicator as taught by Trumer in order to block off an incorrect path as an option.
In regards to claim 35, Kehat as modified by Duindam discloses the system of claim 33, that fails to explicitly teach a system wherein the roadblock indicator is determined based on one or more attributes of the anatomic features, the one or more attributes including diameter of the anatomical feature or bend of the anatomical feature.  However, Trumer teaches that it is known to provide a system wherein the roadblock indicator is determined based on one or more attributes of the anatomic features (i.e., airway segment), the one or more attributes including diameter of the anatomical feature (i.e., airway segment) (see at least par 0024-0025). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Kehat as modified by Duindam wherein the roadblock indicator is determined based on one or more attributes of the anatomic features, the one or more attributes including diameter of the anatomical feature or bend of the anatomical feature as taught by Trumer in order to block off an incorrect path as an option.
Allowable Subject Matter
Claims 4, 18, 20 & 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0371883 to Merkine et al. discloses systems and methods for navigating through airways in a virtual bronchoscopy view.
US 2010/0217117 to Glossop et al. discloses a method, system and devices for transjugular intrahepatic portosystemic shunt (TIPS) procedures.
US 2012/0289843 to Chopra et al. discloses a method and system for determining information of extrema during expansion and contraction cycles of an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791